Title: From George Washington to Margaret Tilghman Carroll, 16 September 1789
From: Washington, George
To: Carroll, Margaret Tilghman


          
            Madam,
            New York, September 16th 1789.
          
          A Person having been lately sent to me from Europe in the capacity of a Gardner, who professes a knowledge in the culture of rare plants and care of a Green-House, I am desirous to profit of the very obliging offer you were pleased some time ago to make me.
          In availing myself of your goodness I am far from desiring that it should induce any inconvenience to yourself—but, reconciling your disposition to oblige, with your convenience, I shall be happy to receive such aids as you can well spare, and as will not impair your collection. Trusting that this will be the rule of your bounty, I have requested General Williams to give you notice, when an opportunity offers to transport the trees or plants in the freshest state to Mount Vernon, and to pay any expence which may be incurred in fitting them for transportation, and to receive them from your Gardner for that purpose. I

have the honor to be, most respectfully, Madam, Your obliged and obedient Servant
          
            G. Washington
          
        